Case 6:18-cv-01499-RRS-PJH Document 17 Filed 01/03/19 Page 1 of 5 PageID #: 200




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 PATRICIA PHEFFERKORN AND                      CIVIL ACTION NO. 6:18-cv-01499
 GEORGE PHEFFERKORN

 VERSUS                                        JUDGE SUMMERHAYS

 BROOKSHIRE GROCERY COMPANY,                   MAGISTRATE JUDGE HANNA
 ET AL.

                                       ORDER

       Pending before the court is the motion to remand that was filed by the

 plaintiffs, Patricia and George Phefferkorn. (Rec. Doc. 9). The motion is opposed.

 (Rec. Doc. 14). The motion was referred to the undersigned Magistrate Judge for

 review, report, and recommendation in accordance with the provisions of 28 U.S.C.

 § 636 and the standing orders of this Court. The motion is set for oral argument

 before the undersigned Magistrate Judge on January 24, 2019.

       This lawsuit originated in the 27th Judicial District Court, St. Landry Parish,

 Louisiana, when the plaintiffs sued four defendants seeking to recover damages

 allegedly resulting from plaintiff Patricia Phefferkorn’s slip and fall in the parking

 lot of a Super One grocery store. Defendants Brookshire Grocery Company and The

 Travelers Indemnity Company of Connecticut removed the action (Rec. Doc. 1) with

 the consent (Rec. Doc. 1-4) of defendants Doyle Rogers Company, Inc. and

 American Zurich Insurance Company. In the removal notice, the defendants alleged
Case 6:18-cv-01499-RRS-PJH Document 17 Filed 01/03/19 Page 2 of 5 PageID #: 201




 that the court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

 because the parties are diverse in citizenship and the amount in controversy exceeds

 $75,000.00. (Rec. Doc. 1 at 2-3).

       The plaintiffs filed a motion to remand, presenting a legal argument

 concerning the amount in controversy, and neither party addressed the citizenship of

 the parties in their briefing of the issues relevant to the remand motion. After

 reviewing the pleadings, however, this Court is unable to determine whether the

 parties are diverse in citizenship. It would be futile to take up the amount-in-

 controversy issue if the parties are not diverse. Therefore, the defendants will be

 required to establish that the parties are diverse in citizenship before the motion to

 remand will be heard.

       The party invoking subject-matter jurisdiction in federal court has the burden

 of establishing the court’s jurisdiction.1 In this case, the removing defendants must

 bear that burden. More particularly, the party asserting jurisdiction under 28 U.S.C.

 § 1332 must distinctly and affirmatively allege the citizenship of the parties.2

       In the petition, the plaintiffs alleged that they are domiciled in Louisiana.

 (Rec. Doc. 1-3 at 3). Because the citizenship of a natural person is determined by




 1
       St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
 2
       Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).

                                                2
Case 6:18-cv-01499-RRS-PJH Document 17 Filed 01/03/19 Page 3 of 5 PageID #: 202




 the state in which he or she is domiciled,3 the plaintiffs established that they are

 citizens of Louisiana. For this Court to have jurisdiction under 28 U.S.C. § 1332,

 the defendants must all be citizens of states other than Louisiana.

       In the removal notice, the defendants alleged that Brookshire is a corporation

 organized under the laws of the State of Texas with its principal place of business

 located in Texas and that Travelers is a corporation organized under the laws of the

 State of Connecticut with its principal place of business in Connecticut. (Rec. Doc.

 1 at 2).    Because a corporation’s citizenship is determined by its state of

 incorporation and the state of its principal place of business,4 the allegations

 concerning these two defendants establish that they are citizens of Texas and

 Connecticut, respectively.

       But the defendants did not provide similar information concerning the other

 two defendants. In the petition, the plaintiffs alleged only that defendants Doyle

 Rogers Company, Inc. and American Zurich Insurance Company were foreign

 corporations (Rec. Doc. 1-3 at 3), which is insufficient to establish their citizenship.

 In the removal notice, the defendants provided no additional information concerning

 those entities. In answer to the plaintiffs’ petition, LRS General Partnership alleged

 that it is a defendant, having been incorrectly referred to in the petition as Doyle


 3
       Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).
 4
       28 U.S.C. § 1332(c)(1).

                                               3
Case 6:18-cv-01499-RRS-PJH Document 17 Filed 01/03/19 Page 4 of 5 PageID #: 203




 Rogers Company, Inc., and Zurich American Insurance Company alleged that it is a

 defendant, having been incorrectly referred to in the petition as American Zurich

 Insurance Company. (Rec. Doc. 12 at 1). Neither the answer nor the corporate

 disclosure statement filed by these two parties set forth information establishing their

 citizenship.

        It appears that Zurich American is a corporation.              If so, the removing

 defendants must identify the state in which it was incorporated and the state in which

 it has its principal place of business to establish its citizenship. It appears that LRS

 is a partnership. If so, then the citizenship of each partner must be identified to

 establish its citizenship.5 Accordingly,

        IT IS ORDERED that the removing defendants shall, not later than January

 21, 2019, file a memorandum setting forth specific facts that support a finding that

 the parties are diverse in citizenship. These facts shall be supported with summary-

 judgment-type evidence.        Zurich American and LRS shall cooperate with the

 removing defendants in gathering and presenting the necessary jurisdictional facts.

 The plaintiffs will be allowed seven days to respond to the removing defendants’

 submission.




 5
        See, Settlement Funding, LLC v. Rapid Settlements, Limited, 851 F.3d 530, 536 (5th Cir.
 2017); Mullins v. TestAmerica, Inc., 564 F.3d 386, 397 (5th Cir. 2009).

                                               4
Case 6:18-cv-01499-RRS-PJH Document 17 Filed 01/03/19 Page 5 of 5 PageID #: 204




       IT IS FURTHER ORDERED that the oral argument on the pending motion to

 remand, which was previously scheduled for January 24, 2019, is CONTINUED and

 RESET for 9:30 a.m. on Thursday, February 21, 2019.

       Signed at Lafayette, Louisiana, this 3rd day of January 2019.


                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE




                                         5
